Case 7:20-cv-04857-VB-AEK Document 57 Filed 05/18/21 Page 1 of 1

ii wa tore Ceca nae Dae ane near 04) TTT eae “a
| UsBC SONY |
| POCUMENT
ELECERONICALLY PILED |
- a mentees : wn A.

STILLMAN LEGAL, P.C

www. FightForUrRights.com
42 BROADWAY, 12TH FLOOR, NEW YORK NY 10004

APPLICATION GRANTED

The Order and Partial Default Judgment, dated
11/13/2020 (Doc. #50), is VACATED. The case is
dismissed without prejudice. The Clerk is instructed to
VIA ECF terminate the motion (Doc. #57) and close this case.
Hon Vincent L. Bricett SO ORDERED:

United States District
Eastern District of Ne Viet
500 Pearl Street

New York, NY 7

 

 

 

 

 

 

 

 

 

 

 

Vincent L. Briccetti, U.S.D.J. 5/19/2021

Re: Esquivel v. Aguilar
Civil Case No.: 7:20 CV- 4857

 

 

 
    
 

Degt Honorable Judge Bricetti:

Our office represents Plaintiff Esquivel in the above-referenced matter. We are
receipt of a notice from the Department of Labor dated September 9, 2019 (Exhibit).
Unbeknownst to the undersigned, Plaintiff Esquivel was part of a Department of Labor
investigation which is ongoing and will likely reach a settlement in the coming weeks
on behalf of Mr. Esquivel and other claimants.

Plaintiff respectfully requests that the default be vacated and that the case in this
Honorable Court be dismissed without prejudice to the New York Department of Labor
to adjudicate and settle all claims on behalf of Mr. Esquivel.

Respectfully submitted,
STILLMAN LEGAL, P.C.
/s/Lina Stillman

Counsel for Plaintiff

Cc: Counsel for all Defendants:

Anthony R. Tirone, Esa.

Law Office of Anthony R. Tirone, Esq. P.C.

170 Hamilton Avenue, Suite 300

White Plains, New York 10601

ARTY@ARTironeLaw.Com ‘

914-686-7007

 

| 42 BRoaDway, 12™ FLOOR NEW YORK NY 10004
P: 800.933.56.20] F: 212.203.2417|
